Title: From Thomas Jefferson to Tobias Lear, 26 March 1801
From: Jefferson, Thomas
To: Lear, Tobias



Dear Sir
Washington Mar. 26. 1801.

I have to appoint a Consul to reside near Toussaint in St. Domingo, an office of great importance to us at present, and requiring great prudence. no salary is annexed to it: but it is understood to be in the power of the Consul, by means entirely honorable, to amass a profit in a very short time. Dr. Stevens is said to have done so, but perhaps [by] additional means not so justifiable. it would give me great satisfaction if you would accept of the appointment, as I should have entire confidence in the prudence with which you would conduct it, & which will be so necessary. a very early departure would be requisite, & if you accept it, it would be necessary I should see you within 2. or 3. days, being about making a short visit to Monticello, & having communications to make of which I have been the special deposit. accept assurances of my high esteem & best wishes

Th: Jefferson

